                 Case 20-11177-KBO            Doc 613-2       Filed 08/28/20       Page 1 of 40




 UNITED STATES BANKRUPTCY FOR THE
 DISTRICT OF DELAWARE
 In re:                                                           Chapter 11

 Akorn Inc., et al.                                               Lead Case No. 20-11177-KBO
                Jointly Administered Debtors.                     Honorable Karen B. Owens
     OBJECTION OF 1199SEIU BENEFIT FUNDS, DC47 FUND AND SBA FUND
   TO THE DEBTORS’ MOTION TO SELL (DI #18) AND CONFIRMATION OF THE
                        DEBTORS’ PLAN (DI #258)
         1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit Fund, 1199SEIU

National Benefit Fund for Home Care Workers, and 1199SEIU Licensed Practical Nurses Welfare

Fund, all of which are jointly administered health and welfare funds (together, “1199SEIU Benefit

Funds”), AFSCME District Council 47 Health and Welfare Fund (“DC47 Fund”) and Sergeants

Benevolent Association Health and Welfare Fund (“SBA Fund”)1 by and through undersigned

counsel Obermayer Rebmann Maxwell & Hippel LLP, file this Objection (the “Objection”) to the

Debtors’ Motion to Sell Debtors’ Assets to Akorn Holdings Topco LLC (DI #18) (the “Sale”) and

to confirmation of the Debtors’ plan of reorganization (DI #258) (the “Plan”).

         I.        PRELIMINARY STATEMENT

         The Objectors are likely the largest creditor group in these bankruptcy cases. They are

owed hundreds of millions – potentially even billions – of dollars by the Debtors because of the

Debtors’ participation in an illegal anticompetitive conspiracy to fix and raise the prices of generic

drugs. The current proposed Plan and Sale convey all the Debtors’ assets to their Secured Lender

on a credit bid. The transaction pays nothing to any unsecured creditor.

         The Plan is fundamentally unconfirmable as to lead Debtor Akorn, as it contemplates

Akorn surrendering valuable rights due from its affiliates for no consideration, to the detriment of

Akorn’s creditors. The Plan does not comply with the absolute priority rule, as it allows the


         1
             1199SEIU Benefit Funds, DC47 Fund and SBA Fund are referred to collectively as the “Objectors.”


4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20      Page 2 of 40




Debtors to retain valuable assets without a contribution of new value in violation of 11 U.S.C.

1129(b)(2)(B)(ii). The Plan and Sale transfer valuable unencumbered assets to the Secured Lender

without consideration by exaggerating the amount of the Secured Lender’s credit bid and the scope

of its prepetition lien. The Plan improperly gerrymanders claims, placing some into incorrect

classes and excluding others from the Plan entirely in order to artificially generate an accepting

class, in violation of 11 U.S.C. §§ 1122, 1129(a)(10). The Plan fails to provide for equal

distribution between claimants in each class in violation of 11 U.S.C. §1129(a)(4). The Plan does

not contain any impaired classes which may vote to accept the Plan under 11 U.S.C. §1129(a)(10),

(b)(1). The Plan pays the Objectors less than they would receive in a liquidation, in violation of

11 U.S.C. §1129(a)(7). The Plan contains unconstitutional releases, exculpations and injunctions.

The Plan is not fair and equitable, since it either transfers all valuable assets to the Secured Lender

for insufficient consideration or releases valuable causes of action while paying unsecured

creditors nothing. The Plan was proposed in bad faith as the culmination of a process of

intentionally increasing the secured debt to effect a friendly sale that would allow the Debtors to

escape all liability. The Debtors furthered this bad faith process by intentionally failing to comply

with their disclosure responsibilities, to hide the impact of their Plan on interested parties and

ensure certain valuable assets would be sold without proper consideration. For these reasons, as

described extensively below, the Plan cannot be confirmed and the Sale cannot be approved.

         II.       FACTUAL BACKGROUND

         A. Generics Litigation Background

         The factual background relating to In re Generic Pharmaceuticals Pricing Antitrust

Litigation, No. 16-MD-2724, MDL No. 2724 (E.D. Pa.) (the “MDL”) is described extensively in

the MDL Plaintiffs’ Motion for Relief from Stay, incorporated herein by reference. (DI #500 at



                                                  2
4820-0252-9734
                 Case 20-11177-KBO       Doc 613-2      Filed 08/28/20     Page 3 of 40




3-11). 1199SEIU Benefit Funds and SBA Fund are named plaintiffs for the putative End-Payer

Purchaser (“EPP”) class and DC47 Fund is a member of the putative EPP class. The EPP class

includes the persons and entities that are at the end of the chain of distribution of generic

pharmaceuticals. This includes employee welfare benefit funds, labor unions, private insurers,

and consumers.

         B. The Fresenius Merger, Failure and Shareholder Suit

         While the MDL was being litigated, the Debtors negotiated a merger deal with Fresenius

Kabi AG (“Fresenius”), whereby Fresenius would acquire the Debtors for a price in excess of $4

billion. Following the leaked disclosure of regulatory failures by the Debtors, Fresenius terminated

the merger agreement. According to the Debtors, a whistleblower disclosed flawed or corrupt

testing results to the FDA. Fresenius obtained a judgment against the Debtors for approximately

$74 million for damages arising out of the failed merger on the basis that a material adverse effect

(“MAE”) had occurred that justified Fresenius’s termination of the merger. That MAE was,

specifically, “that Akorn's breach of its regulatory representations and warranties under Section

3.18 could reasonably be expected to cause an MAE.” Akorn, Inc. v. Fresenius Kabi AG, 198

A.3d 724 n.4 (Del. 2018)

         The failure of the Fresenius merger brought on a federal securities class action by investors.

These shareholders brought derivative claims against the Debtors and certain of the directors,

officers and key employees (“Directors”), alleging that the Debtors and Directors breached their

duties to the Debtors, and thus indirectly to shareholders, by engaging in active misconduct. These

shareholders alleged damages exceeding $450 million. On March 13, 2020, the Debtors settled a

portion of the securities litigation (the “Shareholder Settlement”).        Under the terms of the

Shareholder Settlement, the Debtors escrowed the proceeds of certain directors and officers



                                                   3
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20      Page 4 of 40




insurance policies (“D&O Insurance”) and issued stock and Contingent Value Rights (“CVR”) to

certain shareholders that opted into the Shareholder Settlement (the “Settling Shareholders”).

         C. The Standstill and Lockup

         At the time the Fresenius litigation concluded and the shareholder derivative litigation was

ongoing, the Debtors’ business prospects and revenue projections began to improve. At the time

the Debtors had one (1) material lender, JPMorgan Chase (the “Secured Lender”). In early 2019,

the Debtors, who were not in default, approached the Secured Lender and negotiated an agreement

whereby the interest rate on the loan was increased, the Secured Lender imposed additional fees

and charges, obtained a security interest in additional intellectual property rights held by the

Debtors and added all Debtors as direct borrowers on the loan instead of guarantors. The Debtors

paid approximately $28 million in order to negotiate these amended terms. This agreement (the

“Standstill Agreement”) purportedly provided the Debtors with an opportunity to solicit offers

from equity investors and lenders to restructure their finances. If no third-party investor, lender or

purchaser could be located that satisfied extant debt on acceptable terms, the Secured Lender

would have the ability to credit bid the amount of its secured debt in a sale, likely through a chapter

11 proceeding. The Debtors received a number of proposals for investment or lending, some of

which would have partially restructured the Debtors’ finances, others of which would have

effected a complete restructuring. The Debtors rejected all these proposals.

         D. The Bankruptcy

         On May 20, 2020, the Debtors filed the instant bankruptcies, jointly administered under

lead case In re Akorn Inc., No. 20-11177-KBO. The Objectors did not receive notice of the

bankruptcy in time to seek appointment to the Official Committee of Unsecured Creditors, and as




                                                  4
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2     Filed 08/28/20     Page 5 of 40




a result were not made members of the Committee. Rising Pharmaceutical, which has admitted to

illegal price-fixing in the MDL, was placed on the Debtors’ Committee instead.

         On May 26, 2020, the Debtors filed their Plan (DI #101) and Disclosure Statement (DI

#102). The Debtors’ Disclosure Statement did not mention the MDL, or the Objectors, or the EPP

class’s very substantial claims against the Debtors. The Disclosure Statement disclosed a number

sources of recovery that could be used to pay creditors: the sale of a non-debtor India affiliate

AIPL, D&O Insurance proceeds currently in escrow, a claim against Provepharm for $30 million,

and others. This Disclosure Statement also included unconstitutional opt-out releases of Directors

in exchange for no consideration. On June 24, 2020, the Objectors filed an objection to Debtors’

Disclosure Statement which is incorporated by reference. (DI #233). On June 30, 2020, after the

deadline to object to the Disclosure Statement had passed, the Debtors filed an amended disclosure

statement (the “Amended Disclosure”). (DI #267). The Amended Disclosure mentioned the MDL

offhandedly in a single paragraph. The Amended Disclosure finally disclosed that the Debtors did

not believe the D&O Insurance proceeds were an estate asset, valued all avoidance claims as

worthless, valued all prepetition litigation claims as worthless and projected a 0% distribution to

unsecured creditors. The Debtors also disclosed, for the first time, that they had paid top

executives $13.8 million in February 2020.

         The Plan, as described by the Debtors, contemplates a sale of the Debtors’ valuable assets,

with the existing Secured Lender as the “stalking horse” bidder with the right to credit bid the

value of its secured claim. The purchaser assumes certain vendor liabilities of the Debtors in order

to preferentially pay certain general unsecured creditors in full. The Plan contemplates that the

purchaser will purchase certain of the Debtors’ causes of action on the condition that it never

pursue them. The Debtors will retain certain other causes of action and will be bound by the Plan



                                                  5
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2     Filed 08/28/20     Page 6 of 40




to release them. On July 2, 2020, the court entered an order approving the Debtors’ Amended

Disclosure. On July 31, 2020, the Objectors filed unliquidated proofs of claims on behalf of the

EPP class. No party has objected to these claims.

         III.      LEGAL ARGUMENT

         A. The Plan is not Confirmable as to all Debtors

         A jointly-administered bankruptcy simplifies case administration without altering the legal

rights of any interested party. Bunker v. Peyton (In re Bunker), 312 F.3d 145, 153 (4th Cir. 2002)

(“Joint administration does not affect the substantive rights of either the debtor or his or her

creditors.”). In a joint plan, the plan must be confirmable for each debtor. In re Tribune, 464 B.R.

126 (Bankr. D. Del. 2011).

         The Debtors disclosed that they “maintained a centralized cash management system

through which certain Debtors made payments on behalf of certain Debtor affiliates” – effectively

a complex system of intra-affiliate transfers. See Akorn Statement of Financial Affairs (DI #275)

Global Note at 17. The Debtors “have excluded ordinary course intercompany Debtor-to-Debtor

transfers” from their schedules and statements altogether, and have made the determination of

which transfers are in the ordinary course without any oversight or appropriate disclosure. Id. The

SOFA of Hi-Tech Pharmacal Co. Inc. discloses approximately $13.6 million in potentially-

avoidable intra-affiliate transfers of value to the affiliate’s creditors. (DI #292 at 24-132). The

SOFA of Akorn (New Jersey) Inc. (“ANJ”) discloses $6.3 million in similarly-avoidable transfers.

(DI #282 at 24-100). This only addresses simple preference claims under 11 U.S.C. §547. A

number of the Debtors are holding entities for intellectual property (“IP”) with no other assets.

See Transcript of 341 Meeting, July 15, 2020, a true and correct copy of which is attached as

Exhibit A at 20-21. Debtor CFO Duane Portwood (“Portwood”) testified that he did not know if



                                                  6
4820-0252-9734
                 Case 20-11177-KBO           Doc 613-2        Filed 08/28/20        Page 7 of 40




the schedules he signed accurately reflected the current ownership of IP rights. See Ex. A at 23.

Portwood testified that the IP might have been transferred between entities on an uncertain date,

testifying that “I guess I'll have to get back with that to you and the trustee. That's clearly where

[IP rights] were housed to begin with. If they've been moved in the interim, then I may have

misspoken.” Id. This testimony shows intra-affiliate transfers of IP rights at unknown times for

unknown (or no) value that left certain Debtors fundamentally without any assets. If these transfers

occurred within the last four (4) years prepetition, they are prime targets for a fraudulent transfer

action under 11 U.S.C. §548.2

         The Objectors are creditors of some, but not all, Debtors. The Objectors are, for example,

creditors of Akorn but not ANJ. Within 90 days of the petition date, Akorn transferred $6.3 million

to ANJ’s creditors, a transfer clearly made for the benefit of an insider. This payment allowed

both ANJ and ANJ’s creditors to receive more than they would have in a liquidation, and ensured

that Akorn’s creditors, including the Objectors, would receive less.

         The Debtors propose their current Plan for confirmation on a ‘holistic’ basis, without

allocation for intra-affiliate receivables or associated avoidance causes of action. The chapter 5

causes of action exist to allow a trustee to correct the improper allocation of value that has occurred

in the past history of a debtor when it disadvantages creditors. Fiber Lite Corp. v. Molded

Acoustical Prods. (In re Molded Acoustical Prods.), 18 F.3d 217 (3d Cir. 1994) (Avoidance powers

promote equitable division of a debtor’s limited assets in accordance with the priorities in the

Bankruptcy Code). A chapter 11 DIP has the same powers and the same fiduciary duties as a

trustee, and cannot simply disregard those duties because they would turn one joint debtor against



2
         Even if they occurred earlier, a trustee or DIP may use 11 U.S.C. §544 and other applicable law to reach
even further back. Finkel v. Polichuk (In re Polichuk), 506 B.R. 405, 427 (Bankr. E.D. Pa. 2014) (trustee may use
IRS’s ten-year lookback period in avoiding transfers via 11 U.S.C. §544)

                                                         7
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20      Page 8 of 40




another. In re Insilco Techs., Inc., 480 F.3d 212, 2007 WL 823849, at *1 n.3 (3d Cir. 2007)

(“When acting as debtor in possession, the debtor is bound by all of the fiduciary duties of a

bankruptcy trustee.”).

         If Akorn was proposing a plan for its sole reorganization, and it disclosed some $19.9

million in avoidable insider transfers just within the 90 days prepetition, refused to disclose any

intra-affiliate transfers it considered, in its sole discretion, to be in the ordinary course or for

reasonably equivalent value, and alleged that it had only begun to make intra-affiliate transfers

during the 90-day non-insider lookback period, that plan could not be confirmed. If such a solo

plan for Akorn’s reorganization explicitly vowed to never pursue these receivables and adamantly

opposed assigning them to some form of litigation trust, that plan would inappropriately retain

valuable assets without a contribution of new value, in violation of the absolute priority rule, and

could not be confirmed. The failure of the Plan to make any provision that could possibly address

insider chapter 5 actions makes the Plan unconfirmable as to Akorn. Since Akorn is the lead

Debtor and holds most Debtor assets, there is no substantially-similar plan that can be confirmed

without making Akorn’s Plan compliant on these issues.

         B. The Plan allows the Debtors to Retain Value in Violation of the Absolute
                 Priority Rule
         Pursuant to 11 U.S.C. 1129(b)(2)(B)(ii), a plan is not fair and equitable, and is

unconfirmable, if the “holder of any claim or interest that is junior to the claims of such class will

not receive or retain under the plan on account of such junior claim or interest any property.” This

absolute priority rule permits only two (2) exceptions. The debtor must either pay unsecured

creditors in full on the effective date, or must obtain a contribution of up-front new value “in

money or in money's worth, reasonably equivalent” to the retained value. Case v. L.A. Lumber

Prods. Co., 308 U.S. 106, 122 (1939). Such a new value contribution must be “(1) new, (2)


                                                  8
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20      Page 9 of 40




substantial, (3) money or money's worth, (4) necessary for a successful reorganization, and (5)

reasonably equivalent to the value or interest received.” In re Abeinsa Holding, Inc., 562 B.R.

265, 277 (Bankr. D. Del. 2016). A debtor receives, on account of its prepetition interest, every

nonexempt valuable estate asset it possesses after confirmation. Bank of Am. Nat'l Tr. & Sav.

Ass'n v. 203 N. Lasalle St. P'ship, 526 U.S. 434 (1999). A new value contribution is per se

insufficient if it is less than “top dollar” – what some third party would have paid for the asset. It

is “necessary for old equity to demonstrate its payment of top dollar” by some non-exclusive

competitive mechanism, either through competing plans, a formal valuation of the asset by a third

party or a proposed free-market proffer of the asset. Id. at 457. The debtor has the burden of proof

to show the propriety of confirmation. In re Genco Shipping & Trading Ltd., 513 B.R. 233

(S.D.N.Y. 2014). The debtor must show, by a preponderance of the evidence, that any retained

asset is either worthless or appropriately covered by necessary, substantial up-front new value of

equivalent worth.

         The Debtors’ Plan admits the existence of retained assets, specifically defining them as

“Retained Assets” which include “Retained Causes of Action.” Plan ¶I.A.107, 108. The Debtors’

Plan actually releases the targets of these causes of action from any liability. Plan VIII.E, F, G.

That is, the Debtors propose to not only retain these causes of action without a new value

contribution, but to forfeit and release them upon confirmation.

         The Debtors filed a Plan Supplement on August 7, 2020 purporting to detail the Retained

Causes of Action. The Plan Supplement states that the Debtors will retain “Claims, defenses,

crossclaims and counter-claims related to litigation and possible litigation” in numerous pieces of

litigation. (DI #434-1).   The Plan Supplement identifies the Debtors as defendants in all but one

of these litigations and does not explain how these “causes of action” could result in affirmative



                                                  9
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20    Page 10 of 40




recovery. For example, the Debtors seek to preserve and effectuate their prepetition settlement

with Settling Shareholders, but purport via the Plan Supplement to retain affirmative claims against

these Settling Shareholders that were resolved in the Shareholder Settlement. (DI #434-1 at 6).

To the extent that the Debtors have attempted to value these Retained Causes of Action, their

valuation is not covered by any new value. The Plan Supplement lists counterclaims against

Provepharm. The Debtors’ Amended Disclosure states that “Akorn is seeking in excess of $30

million due to Provepharm’s alleged monopolistic behavior, which amount may be further

increased if treble damages are also awarded.” Amended Disclosure ¶IV.C. Provepharm’s own

proof of claim alleges that there is no right to setoff between its claim and Akorn’s counterclaim.

(Claim #80 at Q11). As a result, even if Provepharm’s claim is valid, Akorn’s counterclaim would

provide a valuable affirmative recovery for the estate that the Debtors value at between $30 million

and $90 million. The Debtors propose to retain this claim for no consideration.

         The Debtors’ Plan and Amended Disclosure do not provide any other valuation of the

Retained Assets, which include a wider array of assets than just causes of action. The sum total

of valuation information for these assets is found in the Amended Disclosure, which reads:

     The Objecting Creditors also believe that valuable avoidance actions may exist based on,
     among other things, the approximately $13.8 million in prepetition payments that the
     Debtors made to their executives…The Debtors disagree. The Debtors’ executives—
     and all employees—have provided and continue to provide valuable services to the
     Debtors and their estates in exchange for reasonable, market-based compensation
     (whether paid pre- or postpetition)…To the extent any such claims even exist, the
     Debtors do not believe the value of such claims justifies the risk, expense, and delay
     in pursuing such causes of action.
Amended Disclosure ¶II.P.1 (emphasis added).

         These highlighted selections are the entirety of the Debtors’ attempt to value any Retained

Assets. All other causes of action, and all other Retained Assets, are not discussed at all. This

attempt at valuation simply cannot satisfy the ‘top dollar’ requirement imposed by the Supreme


                                                 10
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 11 of 40




Court in Lasalle. It is also in inherent conflict with the Plan Supplement, which purports to disclose

valuable causes of action. The Lasalle court addressed whether the ‘top dollar’ requirement could

be excused and the overall worth of the transaction considered holistically, and rejected that

argument. Bank of Am. Nat'l Tr. & Sav. Ass'n v. 203 N. Lasalle St. P'ship, 526 U.S. at 456 (“It

is no answer to this to say that the exclusive opportunity should be treated merely as a detail of the

broader transaction that would follow its exercise, and that in this wider perspective no favoritism

may be inferred”).      What offends the Bankruptcy Code is not the propriety of an overall

transaction, but a debtor’s exclusivity in valuing and retaining certain assets. The Supreme Court

determined that, to show it is exercising that exclusive right properly, the debtor must affirmatively

show proper valuation. Proper valuation can only be accomplished through some non-exclusive

means for each retained asset, not to the transaction as a whole.

         The Debtors’ Plan and Amended Disclosure do not even include the words “new value,”

let alone any actual new value contribution. If the Debtors retain any valuable assets at all, their

Plan proposes no new value and cannot be confirmed. The Plan proposes to allow the Debtors to

retain numerous assets not sold to the purchaser. The Amended Disclosure and Plan value certain

of these causes of action as worthless, without justification, ignore others and do not even mention

the non-litigation Retained Assets. In reality, these causes of action and assets are valuable.

Permitting the Debtors to retain them without a contribution of new value violates the absolute

priority rule.

         C. The Sale Transfers Valuable Unencumbered Assets to a Credit Bidder

         A credit bid allows a secured creditor to bid an amount equal to its validly-secured

prepetition claim without making an out-of-pocket distribution of money. In re Free Lance-Star

Publishing Co. of Fredericksburg, VA, 512 B.R. 798, 805 (Bankr. E.D. Va. 2014). Credit bidding



                                                 11
4820-0252-9734
                 Case 20-11177-KBO          Doc 613-2        Filed 08/28/20        Page 12 of 40




protects the validly-secured portion of a secured lender’s loan: “The ability to credit-bid helps to

protect a creditor against the risk that its collateral will be sold at a depressed price. It enables the

creditor to purchase the collateral for what it considers the fair market price (up to the amount of

its security interest) without committing additional cash to protect the loan.” RadLAX Gateway

Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 644 n.2 (2012). Pursuant to 11 U.S.C. §363(k),

a secured creditor is permitted to credit bid against “property that is subject to a lien that secures

an allowed claim.” See In re Philadelphia Newspapers, LLC, 599 F.3d 298 (3d Cir. 2010).

Nonbankruptcy law allows floating liens that automatically attach to after-acquired property, but

such liens do not attach to “property acquired by the estate or by the debtor after the

commencement of the case.” 11 U.S.C. §552(a). Avoidance causes of action “arise post-petition

and must be considered after-acquired property belonging to the estate” that cannot be encumbered

by a prepetition security interest. Official Comm. of Unsecured Creditors v. UMB Bank (In re

Residential Capital, LLC), 497 B.R. 403, 414 (Bankr. S.D.N.Y. 2013); Grossman v. Durham

Commer. Capital Corp. (In re Connolly Geaney Ablitt & Willard, P.C.), 585 B.R. 644 (Bankr. D.

Mass. 2018).

         The current Sale and Plan, as described in the associated asset purchaser agreement (the

“APA”) (DI #18-1), allow the Secured Lender to credit bid its prepetition secured claim in order

to acquire Debtor assets that are not encumbered by its prepetition lien.3

         The Debtors have provided an itemization of the amounts required for outbidding in the

Secured Lender’s credit bid, attached as Exhibit B. This overbid analysis is fatally flawed. It


3
          The APA permits the Secured lender to credit bid the Credit Bid Amount, defined as the aggregate value of
“(i) the assumption of Assumed Liabilities, (ii) the credit bid of all of the Loan Agreement Indebtedness.” APA
¶2.1. In the APA, “Loan Agreement Indebtedness means all Prepetition Obligations outstanding as of the date
hereof under the Loan Agreement and the other Loan Documents, including all interest due and owing thereunder
and all accrued and unpaid fees and expenses.” APA ¶XI.11.1(bbb). These interlocking defined terms do no more
than allow the Secured Lender to exercise commonly-understood credit bid rights: it may bid the amount of its
prepetition secured debt against its collateral, the properly-secured assets of the Debtors.

                                                        12
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2       Filed 08/28/20     Page 13 of 40




includes the DIP loan in the credit bid amount, when the credit bid must, by the APA’s own explicit

terms, be based solely on prepetition amounts. It permits interest to run postpetition on the Secured

Lender’s claim, which necessarily implies that the claim is oversecured. Till v. SCS Credit Corp.,

541 U.S. 465 (2004). The overbid analysis includes no additional consideration for the purchase

of unencumbered Debtor assets: the Secured Lender may credit bid for chapter 5 claims held by

the Debtors. The Secured Lender certainly cannot acquire these valuable unencumbered assets for

no consideration via a credit bid, since they are not part of the prepetition collateral pool.

         The Shareholder Settlement was funded by transfers of three (3) types of valuable asset:

stock, CVR and insurance proceeds. Stock owned by Akorn is clearly a Debtor asset. CVR are

also transferred Debtor assets, and any value in CVR or payments made upon CVR can be avoided

as preferential transfers. The D&O Insurance proceeds are or would have been prepetition assets

of the Debtors. The applicable insurance policies are attached as Exhibit C. “[W]hen there is

coverage for the directors and officers and the debtor, the proceeds will be property of the estate

if depletion of the proceeds would have an adverse effect on the estate to the extent the policy

actually protects the estate's other assets from diminution.” SN Liquidation, Inc. v. Icon Int’l, Inc.

(In re SN Liquidation, Inc.), 388 B.R. 579, 584 (Bankr. D. Del. 2008) quoting In re Allied Digital

Techs. Corp., 306 B.R. 505, 512 (Bankr. D. Del. 2004). The D&O Insurance policies provide

direct coverage for the Debtors. The Directors sued in the shareholder litigation were defended

jointly alongside the Debtors by the same counsel, in line with the Directors’ right to

indemnification and defense from the Debtors. Any insurance proceeds paid out on behalf of the

Directors protected the Debtors’ prepetition assets from diminution, and are also estate property.

All D&O Insurance proceeds transferred in the Shareholder Settlement would have been Debtor

property on the petition date and the entire amount is avoidable. The Plan and Sale would sell this



                                                  13
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2       Filed 08/28/20    Page 14 of 40




valuable unencumbered avoidance cause of action worth in excess of $34 million to the Secured

Lender for no consideration.

         The Debtors have produced a document called “Akorn Unencumbered Assets” which

purports to be a list of assets not subject to the Secured Lender’s lien, attached as Exhibit D. These

are valuable assets to which the Secured Lender has no right. In fact, it is likely that the Secured

Lender could not operate the Debtors’ businesses post-Sale without them, making them especially

valuable to the Purchaser. Again, the Secured Lender will obtain these assets for no consideration.

         Postpetition, the Debtor applied for new tax opportunities created by the coronavirus relief

CARES Act, attached as Exhibit E, entitling the Debtors’ estates to a tax refund of

$34,019,524.00. This unencumbered tax benefit is being sold to the Secured Lender upon the

credit bid, for no consideration.

         Even more troubling, the Debtors have avoidance causes of action against the Secured

Lender itself. On February 9, 2019, the Debtors executed certain “Confirmatory Grants” of

security interests in certain intellectual property, attached as Exhibit F. These grants were made

on behalf of the original loan agreement with the Secured Lender, not as additional consideration

for the Standstill Agreement. This “exchange” was made without the Secured Lender giving any

value. The grant of these assets is avoidable. The resulting avoidance cause of action is,

apparently, being sold to the avoidance defendant upon a credit bid for no consideration, in total

derogation of the principles of credit bidding.

         The Court should not approve the Sale or confirm the Plan because this would allow the

Secured Lender to acquire numerous valuable assets, including litigation claims against itself, for

an improper inflated credit bid upon a security interest that does not even cover these postpetition

assets, in bad faith.



                                                  14
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 15 of 40




         D. The Plan Improperly Gerrymanders Claims

         A plan must “designate, subject to section 1122 of this title, classes of claims, other than

claims of a kind specified in section 507(a)(2), 507(a)(3), or 507(a)(8) of this title.” 11 U.S.C.

§1123(a)(1). “The Code was not meant to allow a [plan proponent] complete freedom to place

substantially similar claims in separate classes," John Hancock Mut. Life Ins. Co. v. Route 37

Business Park Assocs., 987 F.2d 154, 158 (3d Cir. 1993). “Where the sole purpose and effect of

creating multiple classes is to mold the outcome of the voting to effectuate a "cram down," each

class must represent a voting interest that is sufficiently distinct and weighty to merit a separate

voice in determining whether the proposed reorganization should proceed.”              In re Coram

Healthcare Corp., 315 B.R. 321, 349 (Bankr. D. Del. 2004). The same is true for attempts to lump

together dissimilar claims that will reject the plan or place friendly accepting claims into improper

classes in order to create an impaired accepting class. The impropriety of gerrymandering has

been forbidden in biblical pronouncements. In re Greystone III Joint Venture, 995 F.2d 1274,

1279 (5th Cir. 1991) ("thou shalt not classify similar claims differently in order to gerrymander an

affirmative vote on a reorganization plan"). A proper determination of whether claims are

"substantially similar" focuses on the nature of the claims, not on the claimants. In re FF Holdings

Corp. & Farm Fresh, Inc., 1998 U.S. Dist. LEXIS 10741 *13 (D. Del. Feb. 17, 1998).

         Proper classification of claims is necessary to uphold the policy purposes of Section

1129(a)(10). The case of In re Combustion Eng'g, Inc., 391 F.3d 190 (3d Cir. 2004) is instructive

on this point. In that case, the debtor made prepetition payment to certain current asbestos

claimants who received some 95% of their claims prepetition. The plan provided for a release of

all avoidance and preference actions against all parties, including these paid-up current claimants.

The paid-up current claimants were then classified such that the plan was “ratified by a majority



                                                 15
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 16 of 40




of "stub votes" cast by the very claimants who obtained preferential treatment from the debtor.”

Id. at 245. The Third Circuit vacated the confirmation order for these, and other, deficiencies.

         The Debtors kept certain claims based upon ongoing executory contract relationships out

of the Plan on the assurance that the purchaser would take over ongoing liabilities and pay any

required prepetition cure costs. The overbid analysis allocates $8 million to these cure costs and

$107 million to these Purchaser Assumed Claims. Id. The Debtors have begun to send out cure

notices to these unclassified vendors alleging that the vendors are owed nothing on their cure

payments. These vendors have objected to this treatment and asserted their unpaid claims

including Douglas Pharmaceuticals ($3,225,513.90) (DI #437); PrimePharma ($160,000.00) (DI

#448, 470); Premier Healthcare (Undetermined) (DI #450); Amerisource (Undetermined) (DI

#454); Premier Group ($25,688.29) (DI #455); Cleaver Brooks ($21,933.51) (DI #457); Express

Scripts ($17,607.01) (DI #458); Express Scripts Senior Care ($174,986.09) (DI #459); Ascent

Health Services ($214,763.88) (DI #460); Walgreen ($14,589,097.88) (DI #464); Quantic

($209,279.40) (DI #471); Catalent Pharma (Undetermined) (DI #485).

         The Plan also classifies Settling Shareholder claims as general unsecured claims, despite

the fact that these are clearly claims “arising from rescission of a purchase or sale of a security of

the debtor” that must be subordinated pursuant to 11 U.S.C. §510(b). Fresenius filed a motion to

reclassify these claims (DI #379). The Objectors joined that motion, and the joinder of the

Objectors (DI #420) is incorporated by reference. The claims of Settling Shareholders and opt-

outs from that settlement arose out of the same facts, circumstances and causes of action. The

Debtor chose, inexcusably, to classify them into different classes. The Amended Disclosure put

forth a voluminous defense of the Debtors’ justification for doing so. Amended Disclosure ¶II.H.

However when placed under direct scrutiny by Fresenius’s motion to reclassify, the Debtors took



                                                 16
4820-0252-9734
                 Case 20-11177-KBO    Doc 613-2       Filed 08/28/20    Page 17 of 40




no position in support of their own actions. (DI #423). This shows the Debtors did not believe

their own gerrymandered classification.

         The Plan assigns unliquidated claims a voting dollar value of $1.00. This valuation, plus

the improper classification of Settling Shareholders and the removal of Purchaser Assumed Claims

from the Plan all work towards a common purpose. The Debtors supposed they could win the

affirmative vote of the Settling Shareholders and win the general unsecured class. The Debtors

estimated that the general unsecured class would contain $42 million in claims, and that the

Settling Shareholders’ claims liquidated at $30 million would allow them to obtain the required

impaired dollars voting for the Plan. Plan ¶III.A, B.

         The net effect of these machinations is to keep unpaid vendors out of the unsecured class

while paying them nothing, neuter the voting power of MDL creditors, keep adverse creditors in

the §510(b) class and place a friendly §510(b) claimant that already received 20% recovery

prepetition in the unsecured class. This classification scheme is unsupported by law, forbidden by

the Code and specifically designed to allow the Debtors to win the vote of the unsecured class in

order to obtain confirmation of their Plan.

         E. The Plan Improperly Discriminates Between Creditors

         “Equality of distribution among creditors is a central policy of the Bankruptcy Code.”

Begier v. IRS, 496 U.S. 53, 58 (1990). Section 1123(a)(4) requires that a plan of reorganization

“provide the same treatment for each claim or interest of a particular class.” The Bankruptcy Code

includes a number of unique powers to ensure equal treatment. “The preference provisions

facilitate the prime bankruptcy policy of equality of distribution among creditors of the debtor.

Any creditor that received a greater payment than others of his class is required to disgorge so that

all may share equally.” Union Bank v. Wolas, 502 U.S. 151, 160-61 (1991). When certain



                                                 17
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 18 of 40




creditors receive avoidable or preferential payment prepetition, that payment must be taken into

account when considering the equality of their treatment. In re Combustion Eng'g, Inc., 391 F.3d

at 240 (Because of prepetition preferential transfers to accepting creditors, “we consider the

bankruptcy scheme as an integrated whole in order to evaluate whether Plan confirmation is

warranted.”).

         Regardless of which class Settling Shareholders are placed in, the Plan provides for

unequal treatment within that class. In the shareholder litigation, shareholders brought claims

against the Debtors and derivative claims on behalf of their equity in the Debtors against certain

Directors. The Debtors and their Directors settled prepetition with the Settling Shareholders.

Amended Disclosure ¶IV.B. The Shareholder Settlement was approved, and thus became a

binding perfected transfer, within 90 days of the petition date. The Shareholder Settlement was

funded by the transfer of CVR, stock and approximately $30 million in D&O Insurance proceeds.

At the time the Debtors transferred the required 6.7 million shares of stock, the 0.65 per share price

of Akorn stock represented a transfer of Debtors’ assets worth $4.36 million. According to the

Amended Disclosure, the shareholders had alleged over $600 million in damages. Amended

Disclosure ¶IV.B. The Settling Shareholders apparently alleged claims approximating $450

million. Id. Between insurance proceeds, stock and the maximum CVR payout, the Settling

Shareholders agreed to an aggregate recovery of $90 million, so the settlement represented at least

20% payment on their liquidated claims. The Debtors placed Settling Shareholders in the general

unsecured class, and estimated that this class would receive nothing under the Plan. The Objectors

are members of this class, and will receive 0% recovery while Settling Shareholders obtain 20%

recovery and escape any liability for their preferential treatment.          Even if the Debtors’

gerrymandered classification is upheld, the Plan does not treat Objectors and Settling Shareholders



                                                 18
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20    Page 19 of 40




equally. If the Settling Shareholders are properly classified in the §510(b) class, the disparate

treatment is even worse: not only are Settling Shareholders getting more than shareholder opt-outs

in that same class, they are retaining an avoidable preference while the senior general unsecured

class receives nothing. In either case, Settling Shareholders receive better treatment than the rest

of their class. Such a Plan violates Section 1129(a)(4) and cannot be confirmed.

         F. There is no Impaired Accepting Class

         In order to confirm a nonconsensual plan via 11 U.S.C. §1129(b), at least one impaired

class of claims must vote to accept the Plan. 11 U.S.C. §1129(a)(10), (b)(1). A class of claims is

impaired unless the plan “leaves unaltered the legal, equitable, and contractual rights to which such

claim or interest entitles the holder of such claim or interest.” 11 U.S.C. §1124. A “class is deemed

not to have accepted a plan if such plan provides that the claims or interests of such class do not

entitle the holders of such claims or interests to receive or retain any property under the plan on

account of such claims or interests.” 11 U.S.C. §1126(g). Such a class “is conclusively deemed

to have rejected the Plan.” In re Maremont Corp., 601 B.R. 1, 23 (Bankr. D. Del. 2019).

         The Plan contains three (3) classes of purportedly impaired claims purportedly entitled to

vote on the Plan: Class 3 Term Loan Claims owed to the Secured Lender, Class 4 general

unsecured claims and Class 7 subordinated 510(b) claims. In fact, Class 3 is unimpaired and

cannot provide the necessary vote in favor of the Plan. The Secured Lender is the winning

purchaser, so the Class 3 claims receive Debtor assets and are entitled to immediate possession.

Plan ¶III.B. On the petition date the Secured Lender was bound by the terms of the Standstill

Agreement to make a credit bid for all the Debtors’ assets and obtain those assets if it put forward

the winning bid. That is, it was legally entitled to participate in a certain way in the bankruptcy




                                                 19
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 20 of 40




process. The Secured Lender is now the winning bidder and will receive exactly its legal due

under the Standstill Agreement, without even the most minor impairment of its rights.

         Classes 4 and 5 are certainly impaired classes. They are so impaired that they will receive

nothing under the current Plan. A purchase by the Secured Lender will pay Classes 4 and 5

nothing. This means that the impaired classes are conclusively deemed to reject the Plan.

         G. The Plan Pays Less than a Liquidation

         Pursuant to Section 1129(a)(7), each impaired class must either accept the Plan or “receive

or retain under the plan on account of such claim or interest property of a value, as of the effective

date of the plan, that is not less than the amount that such holder would so receive or retain if the

debtor were liquidated under chapter 7 of this title on such date.” Every plan must treat creditors

better than they would be treated in a liquidation, unless they agree otherwise. The Objectors have

identified numerous unencumbered assets throughout this Objection. The Debtors assert that the

value of their validly-encumbered assets is roughly equivalent to the amount of secured debt and

that priority debt is negligible given the scale of the transactions. Amended Disclosure ¶II.D. The

Objectors belong to the next class in the distributional waterfall, and are entitled to their pro rata

share of the unencumbered assets. The Plan pays them nothing. The Objectors would receive

better treatment in a liquidation of the Debtors’ assets than they receive in the current Plan. The

Plan cannot be confirmed.

         H. The Plan Contains Impermissible Releases and Injunctions

         If a plan provides for an injunction, the plan and disclosure statement “shall describe in

specific language. . . all acts to be enjoined and identify the entities that would be subject to the

injunction.” Fed. R. Bankr. P. 3016(c); In re Lower Bucks Hosp., 571 Fed. Appx. 139, 144 (3d

Cir. 2014) (affirming rejection of third party releases that were not adequately disclosed in debtor’s



                                                 20
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 21 of 40




disclosure statement). “In evaluating releases, courts distinguish between the debtor’s release of

non-debtors and third parties’ release of non-debtors”. In re Wash. Mut., Inc., 442 B.R. 314, 352

(Bankr. D. Del. 2011) citing In re Exide Techs., 303 B.R. 48, 71-74 (Bankr. D. Del. 2003). Courts

use “different analyses to evaluate releases by a debtor of non-debtor third parties and releases by

a non-debtor or other non-debtor third parties.” Id. The Third Circuit recently clarified the outer

bounds of permissible nonconsensual third-party releases, stating that “we are not broadly

sanctioning the permissibility of nonconsensual third-party releases in bankruptcy reorganization

plans.” In re Millennium Lab Holdings II, LLC, 945 F.3d 126, 139 (3d Cir. 2019). In Millennium,

the releases passed constitutional muster because they were necessary to the plan and specifically

negotiated with the releasing parties that contributed new value.

         The Plan originally contained unconstitutional involuntary third-party releases; the Debtors

have amended these into opt-in releases (the “Releases”). Plan ¶VIII.E, F. The Plan also contains

another set of releases, the “Exculpations,” that are overly-broad, undefined and completely

involuntary. Plan ¶VIII.G. Confirmation of the Plan will make the Exculpations enforceable

against the Debtors and all Committee members and every person ever within their circles of

interest. Plan ¶I.A.57. All parties bound by the Plan involuntarily release these Exculpated Parties,

including the Objectors. The Directors are offering nothing in exchange for these Exculpations.

         The Exculpations are broad enough to include chapter 5 causes of action and state law

avoidance causes of action that arose upon the filing of the petition or are related to prepetition

restructuring activities. While “it is acceptable to provide exculpations for [plan proponents] for

the role they played in the bankruptcy process,” the Exculpations appear to go far beyond that

limited role. In re Washington Mutual, Inc., 442 B.R. 314, 348 (Bankr. D.Del. 2011). The

Exculpations cut off the rights of parties that could bring avoidance actions if the Debtors refuse



                                                 21
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20    Page 22 of 40




to do so. In re Wilton Armetale, Inc., No. 19-2907, 2020 WL 4460000 (3d Cir. Aug. 4, 2020)

(creditors may bring avoidance causes of action when debtor will not).

         The Plan provides for an injunction (the “Injunction”) that prevents any party bound by the

Releases or Exculpations from “taking any of the following actions…(i) commencing or

continuing in any manner any action or other proceeding of any kind on account of or in connection

with or with respect to any such Claims or Interests…” Plan ¶VIII.H. This limitation applies to

all actions connected with a Claim. The Objectors will still have a valid, unpaid Claim against the

Debtors once this proceeding concludes, and will need to continue discovery against the Debtors

in order to bring the price-fixing conspiracy to justice in the MDL. The Objectors’ discovery in

the MDL will, apparently, be in violation of the Injunction. The Exculpations and Injunction will

not only free many persons from their avoidance liability to the Debtors’ bankruptcy estate, but

will also enjoin the continuation of the MDL.

         I. The Plan is not Fair and Equitable

         Section 1129(b) requires that a plan be fair and equitable. “Fair and Equitable” “includes”

fulfilling the absolute priority rule under Section 1129(b)(2)(A), (B), (C). The Plan does not do

so, as discussed above. However, ‘fair and equitable’ is not limited to a mechanical application of

the absolute priority rule. In re D & F Constr., Inc., 865 F.2d 673, 675 (5th Cir. 1989) (“technical

compliance with all the requirements in § 1129(b)(2) does not assure that the plan is ‘fair and

equitable.’”). A plan must also be fair and equitable in a general sense. A fair and equitable plan

is one that “improves the likelihood of recovery by unsecured creditors and causes no injury to

any creditor.” In re Regatta Bay, LLC, 406 B.R. 875, 882 (Bankr. D. Ariz. 2009). Such a plan

“preserves equity of the estate,” furthers the recognized reorganizational goals of the Bankruptcy

Code and does not improperly increase a debtor’s powers over those permitted by the Code. In re



                                                 22
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20     Page 23 of 40




Tucker, 479 B.R. 873, 879 (Bankr. D. Or. 2012); In re Dollar Assocs., 172 B.R. 945, 951 (Bankr.

N.D. Cal. 1994).        The determination of fairness and equity includes more fundamental

determinations of whether the plan accomplishes the permissible social, legal and policy purposes

of a reorganization.

         The Plan does nothing of the kind. The Debtors are laboring under massive MDL liability,

and liability to Fresenius, and liability to shareholders, all caused by the intentional and criminal

misconduct of the Debtors and their Directors. It is the statutory policy of the Bankruptcy Code

that such bad-acts debts cannot be discharged. 11 U.S.C. §523(a)(2), (4), (6). To the extent that

chapter 11 permits a debtor to obtain releases of bad acts debts, the debtor must give value in

exchange. The Plan as currently proposed does not give any value, and does not propose to release

any debts owed to the Objectors on account of intentional misconduct. Instead, the Plan elects an

improper third option: placing all valuable assets out of the reach of the Objectors. This is an

improper enhancement of the Debtors’ powers beyond those permitted by the Bankruptcy Code,

and is unfair and inequitable.

         Confirmation of this Plan in its present form will ensure that friendly Settling Shareholders

get 20% recovery but unfriendly shareholders get nothing. Vendors are being tricked into

believing they will be paid in full, but will actually be paid nothing. Directors were paid millions

of dollars more than usual simply to run the normal operations of the company leading up to sale,

but will escape this bankruptcy with their bonuses intact, plus personal releases for which they

gave no value. The Debtors will perform a reorganization-by-liquidation, selling everything of

value to the sole benefit of the colluding Secured Lender and immediately reconstituting as an

increasingly-profitable company. Meanwhile the unsecured creditors will receive nothing and all




                                                  23
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2       Filed 08/28/20     Page 24 of 40




valuable assets will be placed beyond any possible execution. This is not the “recognized

reorganizational goal” contemplated by the Bankruptcy Code, and is unfair and inequitable.

         The Debtors are increasingly profitable and have settled or concluded the major portions

of the shareholder and Fresenius litigations.



                         See Ex. I at 13.




                                                          Id. The Plan and Sale effect an improper

reorganization-by-liquidation that transfers over $850 million in assets to a new operating

company in exchange for                                   , while paying other creditors nothing and

securing releases for Settling Shareholders and Directors. The Plan and Sale do not maximize the

value of the estate, and instead contemplate an unfair and inequitable exchange.

         To understand the unfair and inequitable nature of the Plan and Sale, it is helpful to consider

them from the perspective of an unassociated outsider. The Debtors run a valuable, increasingly-

profitable business. The Debtors also participated in an illegal price-fixing conspiracy that

siphoned money out of the pockets of governments, union health and welfare funds and individual

consumers. The Debtors tried to sell their company to an investor, but during the merger process

they got caught engaging in additional wrongdoing not even included in the price-fixing scheme.

After all this, the Debtors created a settlement with a particular group of friendly stockholders and

paid them millions of dollars. The Debtors also approached their main lender and voluntarily

offered to modify their loan so that the terms were worse, in order to stave off a default that the

lender was not asserting. The Debtors then paid their top executives bonuses valued in the tens of



                                                   24
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 25 of 40




millions of dollars, that were several times as large as usual to retain them through just the portion

of the year leading up to a bankruptcy sale. Then the Debtors filed bankruptcy intending to transfer

all valuable assets into a newly-formed entity with the consent and collusion of the lender and pay

no other parties. The Plan and its associated processes release the top executives from liability,

give the Secured Lender assets it is not entitled to, and prevent anyone harmed by the illegal price-

fixing from ever recovering a dime. When all the legal technicalities and jargon are stripped away,

it becomes clear that the Sale and Plan do not appropriately balance the Debtors’ need for

reorganization with the needs of creditors. Instead, the entire edifice is designed to improperly

privilege those who don’t need help while paying those harmed by the Debtors’ actions nothing.

The Plan is fundamentally unfair and fundamentally inequitable.

         J. The Plan and Sale are Proposed in Bad Faith

                   i.    Bad Faith Basics

         Pursuant to 11 U.S.C. §1129(a)(3), a plan must be “proposed in good faith and not by any

means forbidden by law.” “The Bankruptcy Code does not define the term "good faith," but case

law has defined the term as requiring, alternatively that (1) the plan be consistent with the

objectives of the Bankruptcy Code ; (2) the plan be proposed with honesty and good intentions

and with a basis for expecting that reorganization can be achieved; or (3) there was fundamental

fairness in dealing with the creditors.” Stonington Partners, Inc. v. Official Comm. of Unsecured

Creditors (In re Lernout & Hauspie Speech Prods. N.V.), 308 B.R. 672, 675 (D. Del. 2004) (citing

cases). A plan is consistent with the Bankruptcy Code if it preserves a going concern or maximizes

value for creditors. In re Integrated Telecom Express, Inc., 384 F. 3d 108, 119 (3d Cir. 2004).

Given the Bankruptcy Code’s strong policy preference for reorganization and the considerably

lower cost for liquidation via a chapter 7 filing, liquidating plans in chapter 11 come under



                                                 25
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2       Filed 08/28/20      Page 26 of 40




especially strong scrutiny. A debtor proposing a liquidating plan must have a reasonable good

faith belief that such liquidation is in the best interest of its creditors. In re Gillette Assocs., Ltd.,

101 B.R. 866, 873 (Bankr. N.D. Ohio 1989). A plan must be proposed with honesty and good

intentions. “In analyzing whether a plan has been proposed for honest and good reasons, courts

routinely consider whether the debtor intended to abuse the judicial process, whether the plan was

proposed for ulterior motives, or if no realistic probability for effective reorganization exists.” In

re W.R. Grace & Co., 475 B.R. 34, 88 (D. Del. 2012) aff'd, 729 F.3d 332 (3d Cir. 2013). A debtor’s

intentional obfuscation or withholding of information can constitute bad faith, even if the

information is eventually disclosed. In re Frascella Enters., Inc., 360 B.R. 435 (Bankr. E.D. Pa

2007). In order to meet the requirement of fundamental fairness, “the plan must treat all parties

fairly and ensure that its confirmation comports with due process.” In re W.R. Grace & Co., 475

B.R. 34, 89 (D. Del. 2012) aff'd, 729 F.3d 332 (3d Cir. 2013). Fundamental fairness is “the most

important feature” of the Section 1129(a)(3) analysis. In re Coram Healthcare Corp., 271 B.R.

228, 234 (Bankr. D. Del. 2001). A plan that achieves its purposes without proper notice or

disclosure “circumvents basic due process.” In re N.S. Garrott & Sons, 48 B.R. 13, 18 (Bankr.

E.D. Ark. 1984).

                   ii.   The Debtors Manufactured a Default to the Secured Lender

         The Plan was proposed in bad faith because it was the culmination of a process begun by

the Debtors with the ulterior motive of artificially increasing the amount of secured debt to provide

a friendly, unbeatable credit bidder to purchase all Debtor assets.

         The Debtors have attempted to portray their 2019 negotiations with the Secured Lender as

adversarial, and the resulting Standstill Agreement as the best possible deal that could be made.

In the Amended Disclosure, the Debtors assert that “On November 7, 2018, Akorn received a letter



                                                   26
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20    Page 27 of 40




from the legal representatives of the Ad Hoc Group asserting that the Delaware Chancery Court’s

finding that Akorn had suffered a “material adverse effect” and had failed to operate in the ordinary

course of business may have significant implications under the Term Loan Credit Agreement. The

letter further stated that the Ad Hoc Group wanted to engage in a dialogue with Akorn.” Amended

Disclosure ¶IV.D.

         This disclosure is carefully worded to imply that the Debtors were under threat of a default.

In fact, Portwood testified under oath that at the time the Debtors entered the Standstill Agreement,

“really, technically, we weren't in default.” Ex. A at 24. He further elaborated that the Debtors

purportedly feared a default caused by an MAE. He testified that the Debtors entered the Standstill

Agreement because the “the debt agreement that we had also had entered into, into this type of

[MAE] clause in different states -- one was Delaware and was one New York -- but we felt that

rather than kind of to litigate that and to have a chance of losing, it would be much better to enter

into the standstill agreement such that we could have more constructive talks with our creditors

and look for a solution and a refinancing solution, so that's why we made that decision.” Id.

         The MAE in the Fresenius litigation was a violation of certain regulatory representations

and warranties made to Fresenius during merger discussions. There is no colorable argument that

that particular MAE, which was indeed adverse to a merger, was also an MAE under the standard

secured lending agreements with the Secured Lender. The Secured Lender, lending in 2014, could

not possibly have relied on representations and warranties made to Fresenius years later. To the

extent the Debtors purported to fear such a default, their fear was a pretext.

         In fact, the Debtors made the first move: they approached the Secured Lender on March 6,

2019 with a Standstill Agreement drawn up by the Debtors’ advisors. A copy of an email exchange

regarding the initial Standstill Agreement is attached as Exhibit G. The purported purpose of the



                                                  27
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2       Filed 08/28/20     Page 28 of 40




Standstill Agreement was to give the Debtors time to evaluate alternatives for refinance, lending

or investment.                                                                             attached as

Exhibit H.



                         attached as Exhibit I.




                                                                               attached as Exhibit J.




         Between the initial Standstill Agreement and the Debtors’ public commitment to a

bankruptcy sale with the Secured Lender as the stalking horse purchaser, the Debtors amended the

Standstill Agreement twice. A summary of the terms changed by each amendment is attached as

Exhibit K. In order to obtain the three (3) standstills required to evaluate and reject every potential

lender, the Debtors paid $11 million in standstill fees, $12 million in amendment fees, $5 million

in fees for failure to amend the underlying loan, increased the interest rate by 4.5%, added a 2%

exit fee to the loan, and added a 1.5% call premium to the loan. This exit fee was timed such that

it would apply fully to any bankruptcy sale that closed after August 15, 2020. Unsurprisingly, the

Debtors’ original proposed closing date was August 15, 2020, maximizing the exit fee to be paid

to the Secured Lender.




                                                  28
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20     Page 29 of 40




         An exit fee is not a proper line item to include in a bankruptcy sale’s credit bid. This fact

was known to Debtors’ counsel. On May 19, 2020, Debtor counsel Christopher Hayes noted in an

email, attached as Exhibit L, that “BUFs and expense reimbursements are not typical in credit

bids like this one.” “BUFs” refers to break-up fees, such as exit fees and call premiums. The next

day, the Debtors’ financial advisors discussed adding exit fees and the call premium to the credit

bid amount, and decided to do so. A copy of this discussion is attached as Exhibit M. The exit

fee and call premium were indeed included in the credit bid amount. See Ex. B.

         These last-minute discussions were the final steps in building an unbeatable friendly credit

bid for the Secured Lender by improperly exaggerating the amount of the debt and the scope of

the lien. The final overbid analysis includes postpetition interest at the higher Standstill Agreement

rate, a call premium, an exit fee, the DIP loan balance, exaggerated cure costs the Debtors never

intended to actually have paid, and an otherwise-undisclosed 2% transaction fee enumerated at

Exhibit N. The total amount of these improper or exaggerated fees is some $90 million, on top of

additional unitemized increased expenses the Debtors paid in order to drag out the Standstill

Agreement. The overbid analysis also includes $107 million for assumed liabilities. Given the

Debtors’ practice of sending zero-dollar cure notices to Purchaser Assumed Claimants, it is not

clear if any of this amount will actually make its way to these parties. The credit bid includes

some $200 million in charges that are not properly part of a credit bid, on top of intentionally-

increased interest and fees that the Objectors cannot completely quantify, that either depleted the

Debtors’ cash reserves or increased the secured loan principal.

         Portwood testified that the Debtors were not firmly committed to a bankruptcy sale to the

Secured Lender even as late as December 2019. See Ex. A at 26. However, in August 2019 the

Debtors were already discussing ways to manipulate a bankruptcy filing to benefit certain parties.



                                                  29
4820-0252-9734
                 Case 20-11177-KBO          Doc 613-2   Filed 08/28/20   Page 30 of 40




                          Exhibit O at 4.




                 Id. The Debtors now propose a billion-dollar Sale transaction that pays unsecureds

nothing. The entire course of action taken by the Debtors after August 2019 is directed towards

increasing the credit bid amount to eliminate any “leakage” that would result in payments to

unsecured creditors.

         The Debtors manufactured their current situation. They were not in default with their

Secured Lender. Their business prospects were improving and major litigation with shareholders

and Fresenius was concluded. However, with these positive projections and no specific reason to

doubt their ability to remain current with their Secured Lender, the Debtors voluntarily approached

the Secured Lender to negotiate a Standstill Agreement. During the standstill period, the Debtors

purportedly sought additional financing or refinancing. The Debtors received several offers from

lenders or investors. Accepting one or more of these offers would have permitted the Debtors to

either pay their Secured Lender in full or access sufficient capital to remain current on terms

superior to those in the existing lending arrangement. The Debtors rejected all such offers and

instead larded all possible additional charges into the Secured Lender’s credit bid, as a shield

against an outside purchaser at a chapter 11 sale.

         What is more, the Debtors negotiated the Standstill Agreement such that the Secured

Lender would have the ability to credit bid for much more than the value of its secured debt. That

is, the Secured Lender had a claim for $854 million, purportedly fully-secured. The Sale, APA



                                                   30
4820-0252-9734
                 Case 20-11177-KBO       Doc 613-2     Filed 08/28/20      Page 31 of 40




and Plan propose to permit the Secured Lender to credit bid $1.06 billion, $210 million in excess

of the purported secured claim. This is a transparent attempt to ward off other purchasers, and

ensure that the friendly Secured Lender buys all assets, spikes all avoidance causes of action

against Settling Shareholders and Directors, re-employs all top directors and officers and permits

the Debtors to effectively continue business free of all litigation liability.

         The Debtors feely admit that this bankruptcy is intended to allow the Debtors to continue

as a going concern free of litigation liability. “The Debtors’ underlying business is sound today

and improving with each passing quarter, the Debtors continue to face significant nonoperational

headwinds, including, first and foremost, the Debtors’ significant lingering litigation overhang.”

Amended Disclosure ¶IV.E. The Debtors have settled with the vast majority of their shareholders.

The Fresenius liability is, at maximum, around $110 million. A multi-billion dollar company like

the Debtors does not file chapter 11 in order to escape a hundred million dollars in liability that

could easily be paid over time. It files bankruptcy to escape the kind of liability brought against

the Debtors in the MDL. The Debtors would not have been able to propose the current Sale and

Plan with a straight face unless they increased their secured obligations to a level that drove away

potential purchasers. The Debtors’ entire course of conduct prepetition and during this bankruptcy

has been to maximize the debt owed to the Secured Lender in order to propose a bad faith Plan.

In order to succeed, the Debtors have intentionally neglected to present an honest picture of their

current financial and legal situation.

                   iii.   The Notice and Disclosure Process was Undertaken in Bad Faith

                          a. The MDL Plaintiffs were not Notified Timely

         The Plan was proposed in bad faith because it was the culmination of a process of false or

intentionally misleading disclosures and nondisclosures intended to confuse interested parties in



                                                  31
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20    Page 32 of 40




taking positions opposite their own interests, or to freeze them out of meaningful participation in

the bankruptcy process.

         When the Debtors filed the petitions, they also filed the required list of the thirty (30)

largest unsecured creditors. (DI #1). This list includes unliquidated claims and claims of as little

as $252,644.00. The Debtors did not list the Objectors, the EPP putative class or any other litigant

in the MDL. The Debtors must have known, after over four (4) years of litigation in the MDL,

that the MDL plaintiffs had claims which were large enough that all classes in the MDL were top-

30 creditors. The Debtors certainly knew how to list unliquidated claims, as they listed Fresenius’s

liquidated claim as “unliquidated.”

         The Debtors filed a list of creditors under seal (DI #17) which the Objectors and their

counsel cannot access. The Objectors did not receive notice of the bankruptcy in time to seek

appointment to the Committee of Unsecured Creditors, and as a result were not made members of

the Committee. Rising Pharmaceutical, which has admitted to illegal price-fixing in the MDL,

was placed on the Debtors’ Committee instead. See United States Department of Justice Press

Release 19-1,929, December 3, 2019, a true and correct copy of which is attached as Exhibit P.

                         b. The Debtors Did Not Accurately Disclose Assets or Liabilities

         On May 26, 2020, the Debtors filed their Plan (DI #101) and Disclosure Statement (DI

#102). The Disclosure Statement does not mention the MDL, or the Objectors, or the EPP class’s

very substantial claims against the Debtors.

         The Disclosure Statement disclosed a number sources of recovery that could be used to

pay creditors: the sale of a non-debtor affiliate in India, D&O Insurance proceeds currently in

escrow, a claim against Provepharm for $30 million, and others. However, the Disclosure

Statement also asserted that there were no excess proceeds to distribute to creditors.



                                                 32
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2      Filed 08/28/20     Page 33 of 40




         After the time to object to the Disclosure Statement had run, the Debtors filed the Amended

Disclosure. The Amended Disclosure explicitly valued all avoidance and other causes of action

as worthless, without any reasonable justification, asserting that the mere cost of valuing them

would outweigh any potential recovery. It disclosed that any such avoidance actions would either

be sold to the purchaser on condition that they never be pursued, or retained by the Debtors with

the intent to release them. The Amended Disclosure mentioned the MDL offhandedly in a single

paragraph, despite MDL liability being a massive nondischargeable debt owed by the Debtors.

         The Amended Disclosure vociferously opposed the creation of any litigation or

reorganization trust, on the assumption that the Debtors’ unjustified valuation of their causes of

action was accurate.

         The initial Schedules filed by the Debtors omitted all ownership interest in affiliates. (DI

#272). On July 28, 2020, after the deadline to object to the Disclosure Statement had already run,

the Debtors filed amended schedules (the “Amended Schedules”) in which Akorn disclosed an

ownership interest in some, but not all, Debtors as well as non-Debtor India and Mauritius

affiliates. (DI #390 at Q15). On August 14, 2020, the Debtors filed a Rule 2015.3 Report which

finally disclosed the Debtors’ interest in non-Debtor Akorn AG. (DI #463). The Objectors do not

know whether all affiliates have been disclosed. The ownership structure of the disclosed affiliates

cannot have been a mystery to the Debtors on the petition date, but remained a mystery to other

interested parties until August 14, 2020, which was the original deadline to object to confirmation

of the Plan. Had that deadline held, the Objectors would have been deprived of vital information

due to the inexcusable and knowing nondisclosures of the Debtors.

         With each disclosure statement, schedule, motion and amendment thereto, the Debtors

have revealed more and more potential claims and assets implicated in this bankruptcy. The timing



                                                 33
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2     Filed 08/28/20     Page 34 of 40




of these disclosures has impaired the ability of interested parties to evaluate the worth of these

assets. The Debtors have insisted from the start of this case that there are no valuable assets that

are not being sold in the Sale, but each disclosure reveals these falsity of the Debtors’ position.

The eventual disclosure of known prepetition assets is not curative: late disclosures demonstrate

that the Debtors are not operating with the honesty required of them by the Bankruptcy Code.

                         c. The Debtors Intentionally Omitted Required Material Disclosures
                            Regarding Director Bonuses
         The Amended Disclosure disclosed, for the first time, that the Debtors paid $13.8 million

in “retention bonuses” in February 2020. Amended Disclosure ¶III.B.4(a). Portwood testified that

these bonuses were explicitly structured to vest upon a bankruptcy sale. See Ex. A at 9-11.

Portwood also testified that bonuses were paid out in two (2) installments as the start and end of

the year. Id. at 11. This appears to be false: the Debtors produced a record of Director

compensation going back four (4) years, a true and correct copy of which is attached as Exhibit

Q. This historical compensation record shows that bonuses were either paid at the start of a year

or the end of a year, but not both.

         In fact, the disruption in Debtor business in 2017 and 2018 and reduction in Adjusted

EDITDA meant that bonuses were substantially reduced or not paid for those years. In 2019 the

Debtors changed the bonus structure via the 2019 Salaried Executive Plan attached as Exhibit R.

This change was explicitly made in order to allow top Directors to receive bonuses they would not

have been entitled to under the prior bonus structure. In December 2019 the Debtors altered the

bonus structure again, accelerating bonus payments so that they would be paid on December 13,

2019 instead of the regularly-scheduled timing at the end of the first business quarter of 2020. A

copy of such an accelerated bonus payment agreement is attached as Exhibit S.




                                                34
4820-0252-9734
                 Case 20-11177-KBO           Doc 613-2         Filed 08/28/20         Page 35 of 40




         This accelerated prepayment of bonuses caused concern within Akorn. See Exhibit T.

Portwood wrote that he was in favor of accelerating bonuses for himself and others, but in light of

the Debtors’ preparations for a bankruptcy filing he wanted to “make sure we are aware of any

potential impacts it could have with respect to the process so that we go in with eyes open.” Id.

In early 2020, after they had committed to a bankruptcy sale, the Debtors altered their bonus

structure yet again, instituting a “prepaid retention program” whereby all bonuses earned during

2020 would be prepaid in February 2020 and would vest upon a bankruptcy sale. A copy of the

Debtors’ internal summary of the new compensation structure is attached as Exhibit U. These

2020 bonuses were approved by the Debtors’ Board of Directors on February 4, 2020 and paid on

February 7, 2020. The 2020 bonuses were explicitly structured as “retention” bonuses, not based

on company performance.              They were also substantially higher than the total non-salary

compensation in prior years. CCO Johnathan Kafer was paid $284,500.00 in bonuses in 2018,

$562,929.66 in 2019 and $1,155,000.00 in 2020. See Ex. Q. CEO Douglas Boothe obtained a

bonus of $1,306,720.39 in 2019, and $3,600,000.00 in 2020. Id. The 2020 bonuses were

intentionally structured so that they would irrevocably vest upon a bankruptcy sale by the end of

Q3 2020. Once annualized, it becomes clear that the Debtors’ CEO received a 2020 bonus that

was 369% of his 2019 bonus.4

         The Debtors knew that their changes to the compensation structure would cause issues. In

response to public disclosure of the 2020 bonuses, the Debtors’ financial advisors sent panicked

emails, since the bonus payment might impact pending offers for lending or investment. A copy

of these exchanges, demonstrating that “everyone is asking the obviously [sic] questions” is

attached as Exhibit V. In fact, these bonus payments did indeed cause issues for the Debtors. As


4
  A bonus of $3.6 million for three (3) quarters is equivalent to an annual bonus of $4.8 million. This is 3.69 times
the 2019 bonus.

                                                          35
4820-0252-9734
                 Case 20-11177-KBO     Doc 613-2     Filed 08/28/20     Page 36 of 40




demonstrated by Debtors’ financial advisors’ emails, attached as Exhibit W, the Debtors were

missing their liquidity targets once the 2020 bonuses were factored into forecasts.

         The Debtors knew long before their bankruptcy that the 2020 bonuses would be

problematic, but failed to disclose them in the Disclosure Statement. Had the Objectors relied on

the disclosures made by the Debtors they might have believed the Debtors’ assertion that the

bonuses were not avoidable because they were paid in the ordinary course according to market

terms. The Objectors would never have known that bonus terms and timing were changed at the

start of 2019 or changed again, twice between December 9, 2019 and February 4, 2020, or that

bonuses were massively increased for 2020, or that the Debtors knew of their obligation to disclose

this information and did not do so. More clearly than any other disclosure failure, the saga of the

2019 and 2020 bonuses demonstrates the improper smash-and-grab nature of the instant

bankruptcy.

         These facts and the intentional concealment of the particulars show that the Debtors are

not engaged in an honest process of disclosure. Further, it demonstrates the ulterior motive for the

instant bankruptcies: to pay key executives unjustifiable amounts of money, then sell the company

in order to escape existing litigation debt.

                         d. The Debtors Knowingly Misrepresented Claims

         In the Amended Disclosure the Debtors disclosed that Provepharm had sued them for $57

to $62 million, which could potentially be trebled at the discretion of the court. The Debtors

disclosed that they had countersued for $30 million, which might also be trebled. Amended

Disclosure ¶IV.C. The Amended Disclosure estimated the general unsecured creditor body at $42

million dollars maximum, $30 million of which is actually the improperly-classified Settling

Shareholder claims. Amended Disclosure ¶II.D. Completely ignoring the issue of unliquidated



                                                36
4820-0252-9734
                 Case 20-11177-KBO      Doc 613-2      Filed 08/28/20   Page 37 of 40




claims, the Debtors disclosed that they knew of a single unsecured claim of at least $57 million,

then estimated the entire unsecured body of claims would be some $42 million at most.

         As discussed above, the Debtors intentionally misclassified the Settling Shareholders in

order to win the vote of an impaired class. Even worse than the gerrymandering, which was so

intentionally wrongful that the Debtors would not defend it in court,




                   Ex. O at 2. These knowing misrepresentations show the Debtors’ subjective bad

faith in proposing the Plan.

                          e. The Debtors Intentionally Obfuscated the Material Benefits of the
                             Sales of Their Foreign Affiliates
         The Amended Disclosure mentions that the Debtors would sell their interest in the India

affiliate AIPL for “for $10 million in cash.” Amended Disclosure ¶III.B.9(b). This disclosure was

intentionally misleading, as the Debtors would realize only $2,000.00 from the sale, the remainder

of which would flow to the Mauritius affiliate WAPM. (DI #269). The Debtors then proposed to

sell their interest in WAPM to WAPM in order to quickly upstream realizable valuable benefits.

(DI #446). The Objectors objected to the sale of the WAPM shares on the basis that it was unclear

how profits would be distributed. (DI #488). In response to their objection, the Objectors learned

that the entire series of foreign sales was actually a mechanism to realize certain tax deductions

exceeding $100 million. These benefits would flow to Akorn and Akorn AG, which the Debtors

disclosed for the first time to be a wholly-owned subsidiary of Akorn. That is, the most material

terms of the series of transactions were fundamentally undisclosed on any Schedules or in the

relevant motions. This tax benefit, which might be worth upwards of $40 million, is apparently


                                                  37
4820-0252-9734
                 Case 20-11177-KBO        Doc 613-2   Filed 08/28/20     Page 38 of 40




being sold to the purchaser on the credit bid, despite the fact that it is not validly encumbered by

the Secured Lender’s lien. In re TCMI Elecs., 279 B.R. 552, 555 (Bankr. N.D. Cal. 1999) (tax

attribute acquired postpetition is not encumbered by prepetition security interest, notwithstanding

11 U.S.C. §552(b)).

         The effect of the Debtors’ failure to disclose the real material terms of this sale

demonstrates that the Debtors are hiding valuable unencumbered assets. The current Plan, which

was proposed with the knowledge of these assets, sells them for no consideration or retains and

releases them. The Plan was proposed in bad faith to allow undisclosed economic benefits to flow

to friendly parties and pay creditors nothing.

                   iv.   The Debtors Refuse to Pursue Valuable Assets for the Benefit of the
                         Estate
         The Plan was proposed in bad faith because the Debtors refuse to pursue valuable assets,

intentionally failing to maximize the value of the estate. As discussed above, the Debtors have

disclosed a large number of valuable assets and postpetition causes of action. The Objectors have

shown that these assets are indeed valuable and not subject to the Secured Lender’s prepetition

lien. Despite that fact, the Plan and Sale will sell unencumbered assets for no consideration and

retain others in order to release them.

         The Debtors value all these causes of action as worthless, but also oppose assigning them

to the Committee or a trust. The only course of action the Debtors will accept is if these causes of

action are not pursued by any party in interest. This is a violation of the Debtors’ fiduciary duties

as trustees of their own bankruptcy estate. The Debtors have a higher purpose in this case than

maximizing the return to creditors: the purpose of this case is to free the Debtors of all liability –

especially MDL liability – to allow them to return to profitable operations. In disregarding their

duties as debtors-in-possession, the Debtors have chosen to prefer their current Directors, friendly


                                                 38
4820-0252-9734
                 Case 20-11177-KBO    Doc 613-2      Filed 08/28/20    Page 39 of 40




Secured Lender and shareholders over the actual objects of their fiduciary duties: their creditors.

The Debtors made massive, unjustifiable distributions to Directors, but will not pursue them

because the purpose of this bankruptcy is to provide a windfall and liability protection for those

Directors. The Debtors made avoidable transfers to Settling Shareholders, but instead of pursuing

them for recovery for the general pot, the Debtors allege than none of the payments made on the

Debtors’ behalf involve estate property.




                                                39
4820-0252-9734
                 Case 20-11177-KBO    Doc 613-2      Filed 08/28/20   Page 40 of 40




         IV.       CONCLUSION

         For the reasons enumerated in this Objection, the Sale and the Plan violate 11 U.S.C. §§

363, 1122, 1123, 1129(a), (b) and cannot be confirmed or approved.



                                      Respectfully submitted,
Dated: August 25, 2020
       Wilmington, Delaware
                                         By: /s/Leslie B. Spoltore
                                            Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                            123 Justison Street, Suite 100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 238-6947
                                            Facsimile: (302) 655-1092
                                            Email: leslie.spoltore@obermayer.com

                                             -and-

                                             Edmond M. George, Esquire (pro hac vice)
                                             Michael D. Vagnoni, Esquire (pro hac vice)
                                             Turner N. Falk, Esquire (pro hac vice)
                                             OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                             Centre Square West
                                             1500 Market Street, Suite 3400
                                             Philadelphia, PA 19102
                                             Telephone: (215) 665-3140
                                             Facsimile: (215) 665-3165
                                             Email: Edmond.george@obermayer.com
                                             Counsel to AFSCME District Council 47 Health
                                             and Welfare Fund, 1199SEIU National Benefit
                                             Fund, 1199SEIU Greater New York Benefit Fund,
                                             1199SEIU National Benefit Fund for Home Care
                                             Workers, 1199SEIU Licensed Practical Nurses
                                             Welfare Fund and Sergeants Benevolent
                                             Association Health and Welfare Fund




                                                40
4820-0252-9734
